Citation Nr: 1744529	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to September 2000. 
 
This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction has since been transferred to the RO in Baltimore, Maryland.

This matter was remanded by the Board in August 2013 for additional development.  The matter is now back before the Board.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, obstructive sleep apnea is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.


II.  Merits of the Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is seeking service connection for his obstructive sleep apnea.  Specifically, he contends that he did not recognize his early symptoms of sleep apnea as a medical problem and was finally diagnosed in July 2001, 11 months after his separation from service.  He asserts that service connection for his obstructive sleep apnea is warranted because his symptoms began during active duty service. 

Turning to the evidence of record, service treatment records reflect no complaints, treatment, or diagnosis of obstructive sleep apnea.  

In August 2002, the Veteran underwent a sleep study at a VA medical center (VAMC).  Results revealed severe obstructive sleep apnea.  The Veteran was custom fitted with a continuous positive airway pressure (CPAP) machine the next day.  See August 2002 private treatment record. 

In a June 2010 statement, the Veteran's colleague from 2000 to 2008, Dr. P. P., stated that the Veteran would fall asleep at his desk, in meetings, and in the car on the way to meetings.  She noted that he could fall asleep in the matter of seconds and would experience episodes of apnea.  Dr. P. P. had discussed these sleeping problems with the Veteran many times and he had indicated that he experienced these issues for many years, including while in service.  The Veteran's sleeping problems eventually lead Dr. P. P. to order him a sleep study in July 2001; however, she was transferred to another division and does not know if he completed the study. 

The electronic claims file contains a July 2001 medical record noting a clinic order from Dr. P. P. for the evaluation of the Veteran, who was showing signs and symptoms of sleep apnea.

In a June 2010 statement, the Veteran stated that Dr. P. P. had diagnosed him with sleep apnea and had referred him for a sleep study in July 2001.  He reported that his participation in the scheduled sleep study in 2001 had to be rescheduled and was ultimately delayed for some time.  He canceled the first time because of job-related coursework, a second time because of job-related duties, and the third time was canceled by the hospital for unknown reasons.  The Veteran stated that he was diagnosed with sleep apnea within one year of leaving service and that asserted that his sleep apnea did not develop overnight. 

In a subsequent June 2010 statement, the Veteran's wife stated that she had married the Veteran in 1982 and he began to snore excessively a short time later.  At that time, they had never heard of sleep apnea.  The Veteran's wife noted that there were many nights where the Veteran would stop breathing in his sleep and she would have to wake him up.  His snoring became so bad that she would occasionally sleep in another room.  The Veteran's wife described incidents where the Veteran would fall asleep while at a restaurant, in the middle of a conversation, and while driving.  She stated that once familiar with the condition, the Veteran declined seeing military doctors as a way to protect his military career, especially as he got closer to retirement. 

In a September 2013 medical statement, Dr. M. D., the Veteran's private physician, stated that she had treated the Veteran since September 2010 for several medical problems, including his obstructive sleep apnea.  She noted that the Veteran was first diagnosed with obstructive sleep apnea after presenting with symptoms consistent with chronic sleep apnea.  Dr. M. D. stated that sleep apnea was a chronic condition and multiple visits were usually required before a diagnosis of sleep apnea could be made.  Based on her review of the Veteran's record, she believed that the Veteran clearly demonstrated symptoms consistent with obstructive sleep apnea prior to the July 2001 diagnosis.

In February 2015, the Veteran submitted a Sleep Apnea Disability Benefits Questionnaire (DBQ) completed by Dr. M. D.  Dr. M. D. acknowledged the July 2001 diagnosis of obstructive sleep apnea and the August 2002 confirmatory sleep study.  She noted that the Veteran exhibited symptoms for "many years" prior to his diagnosis.  Dr. M. D. stated that severe obstructive sleep apnea does not suddenly appear overnight and it usually takes several years of symptoms for a patient and physician to recognize obstructive sleep apnea and confirm the diagnosis with testing. 

The Board finds the Veteran's statements, as well as the submitted statements from his wife and former colleague, Dr. P. P., regarding the onset and continuation of his sleep symptoms to be credible.  The Veteran and his wife are competent to describe the circumstances surrounding his in-service snoring and sleep disturbances, because such actions come to them through their senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (lay evidence, for example, the Veteran's contentions in the present case does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Furthermore, the statements from the Veteran's wife and former colleague are consistent with the Veteran's statements throughout the course of the appeal.  As such, the Board finds that the requirement that there have been an in-service injury or event has been met.  Additionally, the current treatment records clearly document that the Veteran has a current diagnosis of obstructive sleep apnea.  The question remaining is whether there is a causal connection (or "nexus") between these in-service events and the Veteran's currently diagnosed obstructive sleep apnea.

As noted above, in the June 2010 statement, Dr. P. P. had observed signs and symptoms of the Veteran's sleep apnea and ordered him a sleep evaluation in July 2001.  In the September 2013 private medical statement, Dr. M. D. noted that while the Veteran was diagnosed with obstructive sleep apnea in July 2001, his records indicated he had symptoms of sleep apnea prior to his diagnosis.  In the February 2015 Sleep Apnea DBQ, Dr. M. D. emphasized that the Veteran exhibited symptoms of obstructive sleep apnea for "many years" prior to his official diagnosis and that it usually took several years of symptoms for obstructive sleep apnea to be recognized and diagnosed. 

In light of the September 2013 and February 2015 private medical statements, and the competent and credible lay testimony of record from Dr. P. P., the Veteran's wife, and the Veteran, the Board finds that the Veteran's obstructive sleep apnea cannot be satisfactorily disassociated from his service.  The evidence is, at the very least, in relative equipoise as to whether the Veteran's current obstructive sleep apnea was incurred as a result of the Veteran's service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.  


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


